PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/187,413
Filing Date: 24 Feb 2014
Appellant(s): LePoudre, Philip, Paul



__________________
Timothy Grathwol
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/14/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/15/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
McCann provides for all the elements of claim 1 except for an LAMEE (Liquid-Air Membrane Energy Exchanger). More specifically McCann discloses a similar type of heat exchanger, but lacks a membrane therein. Mahmud teaches that a LAMEE is known for the same purpose. A brief explanation of McCann and Mahmud is provided below.

    PNG
    media_image2.png
    795
    734
    media_image2.png
    Greyscale

Figure 1 - Annotated figure 4 of McCann
McCann figure 4 is annotated above to show the cooling tower or LAEE (liquid-air energy exchanger). The term LAEE was used in the rejection of the claims to show the relationship between the cooling tower of McCann and the LAMEE of the claims. They are the same but for the use of a membrane. Hot water (“liquid” of LAEE) flows into the cooling tower where it exchanges heat (“Energy 

    PNG
    media_image3.png
    439
    493
    media_image3.png
    Greyscale

Figure 2 - Annotated figure 1 of Mahmud

Mahmud, figure 1, is annotated above to show the comparison between the cooling tower of McCann and the LAMEE of Mahmud. Hot fluid (“liquid” of LAMEE) flows into the exhaust LAMEE where it exchanges heat (“Energy Exchange” of LAMEE) with air (“air” of LAMEE). This exchange causes some of the water to evaporate into the airstream, causing a cooling effect. The remaining water, now cooler, is collected and sent to exchange heat with the process air stream (airflow from the outdoor environment 
The membrane of Mahmud is positioned between the liquid flow and air, such that only the water evaporated from the liquid flow crosses the membrane to be taken up by the air.
As described both the “cooling tower” of McCann and the LAMEE of Mahmud are performing the same function, namely providing a cooled fluid by evaporating a portion of the fluid into an exhaust air stream. However as noted the “cooling tower” of McCann does not include a membrane. Simply substituting the cooling tower of McCann for the LAMEE of Mahmud results in predictably results in the evaporatively cooled liquid to cool the process air stream. 
Regarding page 13, appellant asserts that the combination “is neither simple nor predictable”. At the bottom of page 13 through page 14, appellant discusses that both the instant application and McCann utilize indirect evaporative cooling to provide cool liquid to an LAHE and perform sensible cooling of a process air stream. Thus there is no dispute on these features. The specific issue to resolve is on the substitution of the cooling tower of McCann for the LAMEE of Mahmud.
At pages 15-16 appellant discusses that an LAMEE has advantages over a cooling tower, such as reducing maintenance (sentence bridging pages 15-16), which weighs in favor of the substitution. And then offers a challenge of the substitution being managing “liquid pressure variability” (first full paragraph of page 16). However the office contends that as Mahmud was using the LAMEE for the specific purpose of exchanging heat in a scavenger air stream that this challenge is within the level of ordinary skill to still implement. 
At pages 16-17, appellant quotes sections of columns 1-2 of McCann with emphasis added. While of course there are many options and choices to make in providing cooling there is no allegation 
At pages 18-20, appellant quotes sections of US 9,234,665 with emphasis. It is noted that claim 1 does not specify a flow type (such as cross flow or counter flow) for the LAMEE. Further appellant emphasizes an unexpected time to achieve steady state. However Mahmud’s testing achieve steady state and notes that a quasi-steady state is within 1% effectiveness (page 1143 paragraph immediately preceding section 2.2). Thus an assertion that such a result is unexpected is resolved by Mahmud. Further it remains that the use of the LAMEE to perform evaporative cooling is expected, as Mahmud explicitly states that latent heat transfer is occurring (Section 1.1 first paragraph and conclusion section 4 both discuss the presence of latent heat transfer which is an evaporative process). The LAMEE as used in Mahmud is performing the same function as the cooling tower of McCann, namely evaporating a portion of the fluid to perform cooling.
Specifically at page 19, appellant points out considerations of “model[ing]”, in a fluid dynamic sense, the internal operations of an LAMEE. Further considerations are needed for “construction specifications”. Again Mahmud is using the LAMEE to perform the evaporative cooling to provide a cool fluid, therefor it would perform as expected in doing the same operation when applied to McCann. Mahmud includes a section 1.2 for one construction technique of the LAMEE panels.
At pages 20-21, appellant quotes sections of Mahmud with emphasis. While of course there are considerations in selection of a heat exchanger, again Mahmud as disclosed is using the LAMEE for evaporatively cooling a fluid as the evaporated water vapor crosses the membrane. As the LAMEE is already performing the role needed in McCann the result of the substitution is expected. 
At pages 22-23, appellant quotes sections of Mahmud 2 with emphasis. In total appellant is asserting that Erb, Mahmud, and Mahmud 2 evidence technical challenges in the use of an LAMEE. In short, of course there are challenges, it takes one of ordinary skill to implement an LAMEE. Mahmud This performance is predictable, because it was done by Mahmud. 
At page 24 appellant states “the ordinarily skilled artisan would likely question whether the experimental LAMEE of Mahmud would actually perform as an evaporative cooler”. The office strongly disagrees. The operation of the LAMEE is to provide a membrane with allows vapor transport across the membrane to perform sensible and latent heat transfer. This function is evaporation. Mahmud discloses utilizing the LAMEE to perform cooling in this way (section 1.1 on pages 1140-1141), where sensible and latent heat are transported across the membrane.
At page 25, appellant discusses the use of water. It is noted that Mahmud uses an aqueous solution and therefor similarly uses water. Thus use of a desiccant may enhance performance as appellant discusses, but the claim merely asks for water as the fluid and therefor whether or not to add a desiccant to the combination to form an aqueous solution did not need to be considered.
In summary of claim 1, appellant has pointed out a plurality of considerations that may be made by one implementing an LAMEE. It remains that Mahmud did implement an LAMEE therefor it is within the level of ordinary skill in the art to do so. While of course there exist challenges in implementing structures together, claim 1 does not provide for solutions to fluid dynamic modeling, mal-distribution, internal geometries, constructional specifications, or any of the number of challenges raised in the arguments. Rather the question is would one of ordinary skill in the art utilize an LAMEE to cool a fluid by heat exchange with a scavenger air stream. To this question we do not have to guess as Mahmud did exactly that. Because Mahmud shows this operation, its operation being the same when implemented with McCann is predictable.
Regarding claim 8, discussed at page 26, appellant alleges some disadvantage in substituting the LAHE of McCann for the LAMEE of Mahmud (this being the indoor heat exchanger). The alleged 
Regarding claim 17, discussed at pages 31-34, Maeda is provided to teach an AAHE (air-air heat exchanger) 121. Desiccant wheel 103 of Maeda is presented in the rejection as an evaporative cooler. At page 32 appellant purports that a desiccant wheel is not an evaporative cooler. First it is noted that the McCann provides for the cooling tower which is modified by Mahmud to be a LAMEE; Maeda is not relied upon to teach an evaporative cooler but rather the discussion was used to evidence relative positioning. The quoted section of Maeda on page 32 of the arguments where moisture is removed is an evaporation process. The process of evaporation fundamentally provides cooling due to the latent heat absorbed. Thus a desiccant wheel is an evaporative cooler, although again Maeda is not relied upon to provide this to the combination.
At page 33 appellant agrees that 121 of Maeda is an AAHE but appears to disagree that the air stream is a scavenger air stream. Again it is noted that Maeda is providing the heat exchanger 121 to the combination rather than the scavenger air stream. The scavenger air stream is already present in McCann. The air stream defined by 124,125,126,127,128, and 129 of Maeda is used to dissipate heat and humidity from the process air stream and is therefore analogous to the scavenger air stream of McCann. Further appellant discusses the limitation “allow scavenger exhaust air to absorb heat from the scavenger supply air stream” as the modification provides the AAHE between those two sections heat is 
Appellant provides the same arguments set forth towards claim 1 against all other independent and depend claims, the offices response is the same.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        Conferees:

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763 
                                                                                                                                                                                                       /ERIC J ROSEN/Supervisory Patent Examiner, Art Unit 3700                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.